U.S. Securities and Exchange Commission Washington, D. C. 20549 Form 1O-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 0-26226 MICROFIELD GROUP, INC. (Name of small business issuer in its charter) Oregon 93-0935149 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 111 SW Columbia Ave., Suite 480 Portland, Oregon 97201 (Address of principal executive offices and zip code) (503) 419-3580 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act. o YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(b) of the Act. oYesxNo Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. oLarge Accelerated Filer x Accelerated Filer o Non-Accelerated Filer Indicate by check mark whether Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The aggregate market value of voting stock held by non-affiliates of the registrant at September 29, 2007 was $63,798,483 computed by reference to the average bid and asked prices as reported on the Nasdaq Bulletin Board Market. The number of shares outstanding of the Registrant's Common Stock as of September 29, 2007 was 83,317,416 shares. MICROFIELD GROUP, INC. FORM 10-Q INDEX PART IFINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – September 29, 2007 andDecember 30, 2006 3 Condensed Consolidated Statements of Operations – three and nine monthsended September 29, 2007 and September 30, 2006 4 Condensed Consolidated Statement of Cash Flows – nine months ended September 29, 2007 and September 30, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART IIOTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 2 Item 1. Financial Statements MICROFIELD GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 29, December 30, 2007 2006 Current assets: Cash and cash equivalents $ 1,125,900 $ 2,193,308 Certificates of deposit 698,899 351,476 Accounts receivable, net of allowances of $214,000 and $195,000 10,520,414 9,105,485 Inventory,net of allowances 617,704 513,127 Costs in excess of billings 2,674,188 2,350,338 Other current assets 334,352 437,103 Total current assets 15,971,457 14,950,837 Property and equipment, net 750,866 659,295 Intangible assets, net (Note 6) 5,069,574 5,466,087 Goodwill 35,977,047 35,977,047 Other assets 94,664 94,081 $ 57,863,608 $ 57,147,347 Current liabilities: Accounts payable $ 5,487,321 $ 5,063,271 Accrued payroll taxes and benefits 2,206,063 1,659,193 Bank line of credit (Note 4) 5,109,719 3,830,321 Current portion of notes payable (Note 4) 1,387,192 460,576 Billings in excess of costs 919,142 899,071 Other current liabilities - 358,051 Total current liabilities 15,109,437 12,270,483 Long-term liabilities: Long term notes payable (Note 4) 71,430 1,260,859 Total long-term liabilities 71,430 1,260,859 Commitments and contingencies Shareholders’ equity : Convertible Series 3 preferred stock, no par value, 10,000,000 shares authorized, 0 and 2,040 shares issued and outstanding at September 29, 2007 and December 30, 2006, respectively (Note 2) - 856,670 Convertible Series 4 preferred stock, no par value, 10,000,000 shares authorized, 0 and 526 shares issued and outstanding at September 29, 2007 and December 30, 2006, respectively (Note 2) - 174,423 Common stock, no par value, 225,000,000 shares authorized, 83,317,416 and 79,023,905 shares issued and outstanding at September 29, 2007 and December 30, 2006, respectively (Note 2) 115,347,959 113,067,867 Common stock warrants (Note 3) 36,178,218 36,178,218 Accumulated deficit (108,843,436 ) (106,661,173 ) Total shareholders’ equity 42,682,741 43,616,005 $ 57,863,608 $ 57,147,347 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 MICROFIELD GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three months ended Nine months ended September 29, September 30, September 29, September 30, 2007 2006 2007 2006 Sales $ 20,207,386 $ 20,662,728 $ 52,005,473 $ 60,794,333 Cost of goods sold 15,057,247 19,451,853 41,020,602 53,970,289 Gross profit 5,150,139 1,210,875 10,984,871 6,824,044 Operating expenses Sales, general and administrative 4,196,592 3,066,672 12,156,046 9,849,694 Stock-based compensation (Note 3) 184,444 271,736 668,443 1,247,326 Income (loss) from operations 769,103 (2,127,533 ) (1,839,618 ) (4,272,976 ) Other income (expense) Interest expense, net (172,369 ) (928,580 ) (500,521 ) (1,773,412 ) Derivative income (expense) - 9,755,843 - 8,319,107 Other income (expense), net 254,091 (46,386 ) 173,535 193,834 Income (loss) before provision for income taxes 850,825 6,653,344 (2,166,604 ) 2,466,553 Provision for income taxes - - (15,659 ) - Income (loss) from continuing operations 850,825 6,653,344 (2,182,2633 ) 2,466,553 Discontinued operations: Gain on sale of discontinued operations - - - 17,068 Net income (loss) $ 850,825 $ 6,653,344 $ (2,182,263 ) $ 2,483,621 Net income (loss) per share from continuingoperations: Basic $ 0.01 $ 0.09 $ (0.03 ) $ 0.04 Diluted $ 0.01 $ 0.08 $ (0.03 ) $ 0.03 Net loss per share from discontinued operations: Basic $ - $ - $ - $ - Diluted $ - $ - $ - $ - Net income (loss) per share: Basic $ 0.01 $ 0.09 $ (0.03 ) $ 0.04 Diluted $ 0.01 $ 0.08 $ (0.03 ) $ 0.03 Net income (loss) per share attributable to common shareholders $ 0.01 $ 0.09 $ (0.03 ) $ 0.04 Basic Diluted $ 0.01 $ 0.08 $ (0.03 ) $ 0.03 Shares used in per share calculations: Basic 83,135,867 74,531,401 82,023,503 65,433,453 Diluted 86,052,443 82,026,176 82,023,503 72,928,227 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 MICROFIELD GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine MonthsEnded September29, 2007 September30, 2006 Cash Flows From Operating Activities: Netloss $ (2,182,263 ) $ 2,483,621 Add(deduct): Gain on sale of discontinued operations – SoftBoard - (17,068 ) Loss from continuing operations (2,182,263 ) 2,466,553 Depreciation of equipment 210,923 176,446 Amortization of intangible assets 396,513 388,762 Option vesting valuation 668,443 1,247,326 Revaluation ofwarrants - (8,319,107 ) Issuance of shares for delayed filing - 822,126 Gain on disposal of fixed assets - 5,454 Changes in current assets and liabilities: Restricted cash (347,423 ) - Accounts receivable (1,414,929 ) (2,909,748 ) Accounts receivable-related party - 20,904 Inventory (104,577 ) 111,147 Other current assets 102,751 4,978 Costs in excess of billings (323,850 ) (1,884,114 ) Other assets (583 ) (66,681 ) Accounts payable 430,613 (386,699 ) Accrued payroll, taxes and benefits 546,870 326,806 Billings in excess of cost 20,071 (291,875 ) Other current liabilities (358,051 ) (78,878 ) Net cashused by continuing operations (2,355,492 ) (8,366,600 ) Net cash providedby discontinued operations – SoftBoard - 17,068 Net cash used by operating activities (2,355,492 ) (8,349,532 ) Cash flows from investing activities Purchases of fixed assets (302,495 ) (397,363 ) Net cash used by investing activities (302,495 ) (397,363 ) Cash flows from financing activities: Increase (decrease) in cash overdraft position - (942,436 ) Borrowings on line of credit 44,462,692 73,867,430 Repayments on line of credit (43,183,294 ) (74,347,911 ) Exercise of options and warrants 613,021 5,600 Repayments on notes payable (361,882 ) (1,034,934 ) Repayments onnotes payable – related party - (757,653 ) Borrowings on note payable – related party - 41,966 Borrowings on capital lease, net 99,069 - Proceeds from private placement, and other (39,027 ) 13,588,492 Net cash provided by financing activities 1,590,579 10,420,554 Net increase (decrease) in cash and cash equivalents (1,067,408 ) 1,673,659 Cash and cash equivalents, beginning of period 2,193,308 729,016 Cash and cash equivalents, end of period $ 1,125,900 $ 2,402,675 Supplemental disclosures for cash flow information: Cash paid during the period for interest $ 556,361 $ 1,089,024 Cash paid during the period for income taxes $ - $ - Supplemental schedule of non-cash financing and investing activities: Adjustments to acquired goodwill $ - $ (52,241 ) Conversion of preferred to common $ 1,031,093 $ 3,018,110 Conversion of warrant liability to common $ - $ 13,229,360 Non-cash exercise of warrants $ - $ 1,640,591 Reduction of debt through issuance of common stock $ - $ 262,677 Valuation of warrants issued in private placement $ - $ 14,758,004 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 MICROFIELD GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 29, 2007 (Unaudited) 1. Description of the Business General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Accordingly, the results from operations for the three-and nine-month periods ended September 29, 2007, are not necessarily indicative of the results that may be expected for the year ended December 29, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 30, 2006 financial statements and footnotes thereto included in the Company's SEC Form 10-K. Business and Basis of Presentation Microfield Group, Inc. (the “Company,” “Microfield,” “we,” “us,” or “our”) through its subsidiaries Christenson Electric, Inc. (“CEI”) and EnergyConnect, Inc. (“ECI”) specializes in the installation of electrical, control, and telecommunications products and services, and in transactions involving integration of consumers of electricity into the wholesale electricity markets.The Company’s objective is to leverage our assets and resources and build a viable, profitable, energy and electrical services infrastructure business. The condensed consolidated financial statements include the accounts of Microfield and its wholly owned subsidiaries, Christenson Electric, Inc. and EnergyConnect, Inc. (collectively the "Company"). All significant intercompany accounts and transactions have been eliminated in consolidation. The Company was incorporated in October 1986 as an Oregon corporation, succeeding operations that began in October 1984.The Company’s headquarters are located in Portland, Oregon. Reclassification Certain reclassifications have been made toprior periods’ data to conform to the current presentation. These reclassifications had no effect on reported net income (loss). Fiscal Year The Company’s fiscal year is the 52- or 53-week period ending on the Saturday closest to the last day of December.The Company’s current fiscal year is the 52-week period ending December 29, 2007.The Company’s last fiscal year was the 53-week period ended December 30, 2006.The Company’s third fiscal quarters in fiscal 2007 and 2006 were the 13-week periods ended September 29, 2007 and September 30, 2006,respectively. 6 New Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. 2. Capital Stock The Company has authorized 10,000,000 shares of Preferred stock, no par value. As of September 29, 2007 and December 30, 2006, the Company’s Series 2 preferred stock had been completely converted to 4,321,431 common shares.As of September 29, 2007 the Company’s Series 3 preferred stock had been completely converted to 2,039,689 common shares. As of December 30, 2006, the Company had2,040 shares of Series3 preferred stock issued and outstanding.
